Plaintiff in error, Ingermore Ervin, was tried and convicted on an information charging that in Oklahoma county on the 16th day of September, 1937, he did have in his possession 16 pints of tax-paid liquor, with the unlawful intent to sell the same, the jury leaving his punishment to be assessed by the court. May 29, 1939, the court rendered judgment and sentenced the defendant to pay a fine of $50 and be confined in the county jail for 30 days.
From the judgment he appealed by filing in this court September 23, 1939, petition in error with case-made. The case was submitted on the record February 14, 1940.
No brief has been filed in support of the errors assigned. The court therefore assumes that the appeal has been abandoned or that counsel representing plaintiff in error has reached the conclusion there are no errors in the record sufficient to warrant a reversal.
It appearing the plaintiff in error has abandoned his appeal, the appeal is on the motion of the Attorney General dismissed for want of prosecution with directions to the court of common pleas of Oklahoma county to enforce the judgment and sentence. *Page 355